DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 04/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Duplicate Claim Warning
3.	Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10 and claim 13 is a duplicate of claim 11. The objected claims 12 and 13, though depending from respectively different base claims, recite matter regarding the same transformation in haec verba and relate to the same apparatus performing similarly. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Byoung Kang et al., (hereinafter Kang) (US 2021/0014461) in view of Xue-song Gao et al., (hereinafter Gao) (CN 113465285 A).
Re Claim 1. Kang discloses, a refrigerator (a refrigerator comprising a storage chamber 110, outer door 120 and cameras Par.[0136], Fig.2) comprising: 
a storage compartment (food storage chamber 110 Par.[0139]); 
an outer door (door 120 Par.[0136]); 
one or more cameras disposed in the outer door (camera 150 in the door 120 Par.[0136]-[0140]); 
a storage (a storage 230 Fig.7, 8 Par.[0185]) configured to store a global database (DB) and a local DB, wherein the global DB is configured to store a plurality of default food identification items (a global data storage of a food database 232a, Fig.7, 8a, Par.[0185]-[0188] storing a plurality of foods in advance Par.[0186]) and the local DB is configured to store a food identification item (a local database 233a, Fig.7, 8b, Par.[0185], [0188]); and 
a processor (processor 241, Par.[0199]) configured to: 
cause the one or more cameras to photograph an internal image of the storage compartment, obtain a food identification item using the photographed internal image, determine whether the obtained food identification item is stored in the local DB (photographing by camera system 150 Par.[0138] internal image of the foods in the storage chamber 110, and of shelves 110c, Par.[0139],[0140] as identified at engine 231 and stored in memory 242, Par.[0199],[0200] e.g., from food database 232a Par.[0185]-[0187]), and 
determine whether the obtained food identification item is stored in the global DB based at least in part on a determination that the food identification item is not stored in the local DB (determining by comparing the output from identification engine 231 with the already stored trained data 232a i.e., in the “global” database, Par.[0199] where the identification of the item/object/food presence at engine 231 based on the data which has not been trained, thus not yet stored at the so called “global” database, Par.[0196] e.g., of the food database 232a Par.[0185]-[0187]).
 The art to Gao expressly teaches the claimed,
obtain a food identification item using the photographed internal image (Abstract, Claim 1), 
determine whether the obtained food identification item is stored in the local DB, and determine whether the obtained food identification item is stored in the global DB based at least in part on a determination that the food identification item is not stored in the local DB (identifying the food, by camera imaging Abstract, and storing the processed data into a database, i.e., global to determine the food information exists, i.e., whether exists in database or not, Pg.4, 5, 12, Fig.9, 10 and Pg.12-13, Claims 4, 5).
The ordinary skilled in the art would have found obvious before the effective filing date of the invention, to relate the method of food identification and storing in a long term database, vs. a short term storage related to the identification process found in Kang as part of an identification and comparing to already stored data for recognition and user control, in Gao. Such combination becomes obvious under the advantages resulting from automatic food identification, data storage in food management systems at Par.[0049]-[0051] as suggested by Kang, hence being determined to be predictable.   

Re Claim 2. Kang and Gao disclose, the refrigerator of claim 1, 
Kang teaches that, wherein the processor is further configured to recognize a product name of food corresponding to the obtained food identification item as a product name corresponding to a matched default food identification item based at least in part on a determination that the obtained food identification item matches any one of the stored plurality of default food identification items (recognizing the name of the product from the item identification e.g., ID=01, Fig.8b being the apple recognized by comparing with the apple ID=4 Fig.8a, stored in a reference database, 232a of Fig.7 Par.[0017],[0022] and including an image, a name, category, shelf life etc., Par.[0110]).  

Re Claim 3. Kang and Gao disclose, the refrigerator of claim 1, further comprising: 
Kang teaches, a transparent display disposed in the outer door, wherein the processor is further configured to cause the transparent display to display a food registration screen based at least in part on a determination that the obtained food identification item is not stored in the global DB (transparent touch panel display 132, Par.[0129]).  
	
Re Claim 4. Kang and Gao disclose, the refrigerator of claim 3,
Kang teaches, wherein the processor is further configured to obtain a product name of unregistered food via the displayed food registration screen (using the touch screen display 130 to obtain the inside image Par.[0287], or received from unit 200 Par.[0305], [0311] or the items to be registered thus unregistered yet by user, Par.[0428]).
Gao teaches about, wherein the processor is further configured to obtain a product name of unregistered food via the displayed food registration screen (Pg.12 registering new unregistered item label via voice, or RFID product identification at step 905 in Fig.9, Pg.12).  

Re Claim 5. Kang and Gao disclose, the refrigerator of claim 4, 
Kang teaches about, wherein the processor is further configured to: 
augment food image data corresponding to the obtained food identification item (augmenting the image by training the object weights, Pa.[0210] [0216]), and 
train an object identification model for identifying food using a set of the augmented food image data (Par.[0210], augmenting at pixel level, luminance/chroma Par.[0216]), 
wherein the object identification model corresponds to an artificial neural network model using a deep learning algorithm or a machine learning algorithm (the identification engine 231 uses a neural network Par.[0181] Fig.9 Par.[0203], [0210]).  

Re Claim 6. Kang and Gao disclose, the refrigerator of claim 1, 
Kang teaches about, wherein the processor is further configured to recognize a product name of a corresponding food identification item as a product name stored in the local DB based at least in part on a determination that the obtained food identification item is stored in the local DB items (recognizing the name of the product from the item identification e.g., ID=01, Fig.8b being the apple recognized by comparing with the apple ID=4 Fig.8a, stored in a reference database, 232a of Fig.7 Par.[0017],[0022] and including an image, a name, category, shelf life etc., Par.[0110], or food identification method, Par.[0378] Fig.31).  

Re Claim 7. Kang and Gao disclose, the refrigerator of claim 1, 
Kang teaches about, wherein each default food identification item and the food identification item are stored as feature vectors (Par.[0181]).  

Re Claim 8. Kang and Gao disclose, the refrigerator of claim 1, further comprising: 
Gao teaches about, a sensor configured to detect an opening angle of the outer door, wherein the processor is further configured to determine whether the opening angle of the outer door is opened to a preset angle based at least in part on a detection that the outer door is closing (door sensor detecting door opening and angle Pg.15 Lin.1-10), 
wherein the internal image of the storage compartment is photographed when the opening angle of the outer door reaches the preset angle (an angle sensor having a preset opening angle of the door, Pg.3 Lin 2-3, Pg.7 referenced to Fig.1, Claim 1).  

Re Claim 9. Kang and Gao disclose, the refrigerator of claim 8,
Kang teaches about, wherein the outer door further comprises: 
an outer case (element 121b, 121a i.e.,120 in Fig.2 Par.[0121]), 
a door liner mounted on a rear side of the outer case (door liner comprising the unmarked outer baskets on the doors 121b, (120) Fig.2, Par.[0121]), 
a door dike disposed to be surrounded along outer edges of the door liner (a door dike frame along the outer door edges, supporting the outer baskets, Fig.2), and 
an outer basket detachably coupled to the door dike for storing food on the rear side of the outer case (outer baskets where the detachable baskets represent a design choice commonly applied in the industry, thus the art of reference is capable of performing the intended food storage recited by this claim per Fig.2) 
To this limitation obviousness is justified under MPEP 2144.04.II.B and/or Making Portable/Separable MPEP 2144.04.V.A and 2144.04.V.C, 
wherein the one or more cameras are disposed on the door dike (the cameras 151a-c mounted on the door dike frame, Fig.2, is obvious under MPEP 2144.04(V).B or MPEP 2144.04.VI.C for rearrangement of parts). 

Re Claim 10. Kang and Gao disclose, the refrigerator of claim 2, further comprising: 
Kang teaches about, a transparent display disposed on the outer door (transparent touch panel display 130, Par.[0129], Fig.3), 
wherein the processor is further configured to: 
obtain a food storage state based on a deposit or withdrawal (controller 190 identifying food taken out from chamber 110, Par.[0485]) of food based at least in part on the recognized product name (recognizing the food ID/name Fig.8a, b and the food status Par.[0377] e.g., food related information step 1210 per Fig.28, or identify the food 461 added Fig.14 Par.[0264]), and 
cause the transparent display to display the food storage state (the transparent display and touch panel 132 on display panel 131 Par.[0129] displays the food storage state captured by camera 150 Par.[0138]-[0140]).  

Re Claim 11. Kang and Gao disclose, the refrigerator of claim 10, 
Kang teaches about, wherein the food storage state is displayed on the transparent display after the outer door is completely closed (Fig.3, 4 display 130 while  door is closed, Fig.23).  

	Re Claim 12. This claim is objected to, and rejected under the same premise to claim 10, applied mutatis mutandis.

Re Claim 13. This claim is objected to, and rejected under the same premise to claim 11, applied mutatis mutandis.

Re Claim 14. This claim represents the method performing each and every limitation in the same order as the apparatus claim 1, hence it is rejected under the same premises applied mutatis mutandis.

Re Claim 15. This claim represents the method performing each and every limitation in the same order as the apparatus claim 2, hence it is rejected under the same premises applied mutatis mutandis.

Re Claim 16. This claim represents the method performing each and every limitation in the same order as the apparatus claim 3, hence it is rejected under the same premises applied mutatis mutandis.

Re Claim 17. This claim represents the method performing each and every limitation in the same order as the apparatus claim 4, hence it is rejected under the same premises applied mutatis mutandis.

Re Claim 18. This claim represents the method performing each and every limitation in the same order as the apparatus claim 5, hence it is rejected under the same premises applied mutatis mutandis.

Re Claim 19. This claim represents the method performing each and every limitation in the same order as the apparatus claim 6, hence it is rejected under the same premises applied mutatis mutandis.

Re Claim 20. This claim represents the method performing each and every limitation in the same order as the apparatus claim 7, hence it is rejected under the same premises applied mutatis mutandis.

Conclusion
5.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/